                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

BRENDA STUBBS PODOLL,                     )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )       CASE NO. 2:17-cv-534-GMB
                                          )
NANCY A. BERRYHILL, Acting                )       [wo]
Commissioner, Social Security             )
Administration,                           )
                                          )
       Defendant.                         )

                      MEMORANDUM OPINION AND ORDER

       Plaintiff Brenda Stubbs Podoll applied for supplemental security income and

disability insurance benefits under the Social Security Act, alleging a disability onset date

of May 1, 2014. Doc. 13-2 at 18. Podoll’s claim was denied at the initial administrative

level. She requested a hearing before an Administrative Law Judge (“ALJ”) and the ALJ

found her not disabled. Doc. 13-2 at 27. The Appeals Council denied her request for

review. Doc. 13-2 at 2. The Commissioner’s final decision is subject to judicial review.

42 U.S.C. §§ 405(g) & 1383(c)(3). Podoll later filed a complaint seeking review of the

Commissioner’s final decision in this court.

       Pursuant to 28 U.S.C. § 636(c)(1) and Rule 73 of the Federal Rules of Civil

Procedure, the parties have consented to the full jurisdiction of the undersigned United

States Magistrate Judge. Docs. 8 & 9. Based upon a review of the evidentiary record, the

parties’ briefs, and the relevant authority, the court finds that the Commissioner’s decision

is due to be AFFIRMED, as set forth below.
                              I. STANDARD OF REVIEW

       The court reviews a Social Security appeal to determine whether the

Commissioner’s decision “is supported by substantial evidence and based upon proper

legal standards.” Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997). The court will

reverse the Commissioner’s decision if it is convinced that the decision was not supported

by substantial evidence or that the proper legal standards were not applied. Carnes v.

Sullivan, 936 F.2d 1215, 1218 (11th Cir. 1991). The court “may not decide the facts anew,

reweigh the evidence, or substitute its judgment for that of the Commissioner,” but rather

it “must defer to the Commissioner’s decision if it is supported by substantial evidence.”

Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1997) (internal quotation marks omitted).

“Even if the evidence preponderates against the Secretary’s factual findings, [the court]

must affirm if the decision reached is supported by substantial evidence.” Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). Moreover, reversal is not warranted even

if the court itself would have reached a result contrary to that of the factfinder. See Edwards

v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991).

       The substantial evidence standard is met “if a reasonable person would accept the

evidence in the record as adequate to support the challenged conclusion.” Holladay v.

Bowen, 848 F.2d 1206, 1208 (11th Cir. 1988) (quoting Boyd v. Heckler, 704 F.2d 1207,

1209 (11th Cir. 1983)). The requisite evidentiary showing has been described as “more

than a scintilla, but less than a preponderance.” Bloodsworth, 703 F.2d at 1239. The court

must scrutinize the entire record to determine the reasonableness of the decision reached

and cannot “act as [an] automaton[] in reviewing the [Commissioner’s] decision.” Hale v.


                                              2
Bowen, 831 F.2d 1007, 1010 (11th Cir. 1987). Thus, the court must consider evidence both

favorable and unfavorable to the Commissioner’s decision. Swindle v. Sullivan, 914 F.2d

222, 225 (11th Cir. 1990).

       The court will reverse the Commissioner’s decision on plenary review if the

decision applies incorrect law or fails to provide the court with sufficient reasoning to

determine that the Commissioner properly applied the law. Id. (citing Keeton v. Dep’t of

Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994)). There is no presumption

that the Commissioner’s conclusions of law are valid. Id.

              II. STATUTORY AND REGULATORY FRAMEWORK

       To qualify for disability benefits, a claimant must show the “inability to engage in

any substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); 42

U.S.C. § 416(i). A physical or mental impairment is “an impairment that results from

anatomical, physiological, or psychological abnormalities which are demonstrated by

medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

A claimant bears the burden of proving that he is disabled, and he is responsible for

producing evidence to support his claim. See Ellison v. Barnhart, 355 F.3d 1272, 1276

(11th Cir. 2003).

       A determination of disability under the Social Security Act requires a five-step

analysis. 20 C.F.R. § 404.1520(a). The Commissioner must determine in sequence:

       (1) Is the claimant performing substantial gainful activity?


                                             3
       (2) Does she have a severe impairment?
       (3) Does she have a severe impairment that equals one of the specific
           impairments set forth in 20 C.F.R. Pt. 404, Sub pt. P, App. 1?
       (4) Is the claimant able to perform past relevant work?
       (5) Is the claimant unable to perform other work given her residual
           functional capacity (RFC), age, education, and work experience?

See Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004); Frame v. Comm’r, Soc.

Sec. Admin., 596 F. App’x 908, 910 (11th Cir. 2015). “An affirmative answer to any of

the above questions leads either to the next question, or, on steps three and five, to a finding

of disability.   A negative answer to any question, other than step three, leads to a

determination of ‘not disabled.’” McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986)

(quoting 20 C.F.R. § 416.920(a)−(f)). “Once the finding is made that a claimant cannot

return to prior work the burden of proof shifts to the Secretary to show other work the

claimant can do.” Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995) (citing Gibson v.

Heckler, 762 F.2d 1516 (11th Cir. 1985)).

   III. FACTUAL BACKGROUND AND ADMINISTRATIVE PROCEEDINGS

       The ALJ found that Podoll had the following severe impairments: a bulging disc in

her neck and back, migraines, fibromyalgia, and status-post right knee surgery. Doc. 13-2

at 20. The ALJ concluded that Podoll’s hypertension, hammertoe, esophageal reflux,

allergic rhinitis, and chest pains were non-severe impairments. Doc. 13-2 at 20. The ALJ

concluded that Podoll’s impairments did not individually or collectively meet or equal any

of the impairments listed in 20 C.F.R. pt. 404, Sub pt. P, App 1. R. 133. Doc. 13-2 at 21.

       During the administrative hearing, the ALJ asked the vocational expert (“VE”) a

hypothetical question assuming the claimant’s age, education, and work experience at the



                                               4
light exertional level who can occasionally stoop, crouch, kneel, and balance; frequently

climb stairs and ramps and reach overhead; never crawl or be exposed to hazardous

conditions such as unprotected heights or be around machinery; avoid exposure to extreme

cold, heat, wetness, humidity, dust and fume; and should not drive commercial vehicles.

Doc. 13-2 at 55–56. The VE opined that with those limitations a claimant could perform

Podoll’s past work and other jobs in the economy. Doc. 13-2 at 56–57. The ALJ then gave

a second hypothetical assuming the same limitations, but adding that the individual would

be absent from work for three days per month. Doc. 13-2 at 59. The VE testified that this

hypothetical claimant could not perform past relevant work or any other work. Doc. 13-2

at 59.

         The ALJ found that Podoll retained the RFC to perform light work and could return

to past relevant work. Doc. 13-2 at 22. Ultimately, the ALJ concluded that Podoll was not

disabled within the meaning of the Social Security Act. Doc. 13-2 at 28.

         Podoll requested review of the ALJ’s decision before the Appeals Council and

presented new evidence in the form of medical source statements from Dr. Roger Kemp

and Dr. Hamp Greene. Docs. 13-2 at 9 & 11-1 at 1. Dr. Kemp assigned a disability date

of June 2015. Doc. 11-1 at 1. Dr. Greene’s statement is dated May 19, 2017. Doc. 13-2 at

9. The Appeals Council denied review. The Appeals Council stated its rationale for

denying review as follows:

         You submitted medical source statement from Roger Kemp MD dated
         January 27, 2017 (4 pages). We find this evidence does not show a
         reasonable probability that it would change the outcome of the decision. We
         did not consider and exhibit this evidence.



                                             5
       You submitted a medical source statement from Hamp Greene MD dated
       May 19, 2017 (1 page). The Administrative Law Judge decided your case
       through March 24, 2017. This additional evidence does not relate to the
       period at issue. Therefore, it does not affect the decision about whether you
       were disabled beginning on or before March 24, 2017.

Doc. 13-2 at 3.

                                    IV. DISCUSSION

       Podoll presents two issues for review: (1) whether the ALJ erred in failing to include

expected absences in her RFC and in failing to explain her reasoning adequately, and (2)

whether the Appeals Council erred as a matter of law by refusing to remand this case to

the ALJ despite new and material evidence from a treating physician. The Commissioner

argues that the ALJ’s decision is supported by substantial evidence and should be affirmed.

Having carefully considered the parties’ arguments, the record, and the applicable legal

authority, and for the reasons set forth below, the undersigned finds that the

Commissioner’s decision is due to be affirmed.

A.     Expected Absences

       Podoll argues that the ALJ erred because she did not incorporate into her RFC a

medical opinion that Podoll would be absent from work for three days per month. Podoll

states that the ALJ did not make a finding regarding absences even though the ALJ posed

a hypothetical question to the VE about an individual who is absent from work for three

days per month. Podoll cites to cases in which an ALJ erred by not including all of the

claimant’s limitations in his hypothetical to the VE, see e.g., Rease v. Barnhart, 422 F.

Supp. 2d 1334, 1376 (N.D. Ga. 2006), or in failing to consider the VE’s response. See

Grimes v. Barnhart, 2006 WL 1075253 (N.D. Ala. April 6, 2006).


                                             6
       This case is a different animal, however. The ALJ asked the VE a hypothetical

question assuming the claimant’s age, education, and work experience at the light

exertional level who can occasionally stoop, crouch, kneel, and balance; frequently climb

stairs and ramps and reach overhead; never crawl or be exposed to hazardous conditions

such as unprotected heights or be around machinery; avoid exposure to extreme cold, heat,

wetness, humidity, dust and fume; and should not drive commercial vehicles. Doc. 13-2 at

55–56. The ALJ then gave a second hypothetical assuming these limitations but adding

the wrinkle that the individual would be absent from work for three days per month. Doc.

13-2 at 59.

       The law requires an ALJ to pose hypothetical questions to a VE that include all of

the claimant’s impairments. Washington v. Social Sec. Admin., Comm’r, 503 F. App’x 881,

883 (11th Cir. 2013). But the ALJ is “not required to include findings in the hypothetical

that the ALJ had properly rejected as unsupported.” Crawford v. Comm’r of Soc. Sec., 363

F.3d 1155, 1161 (11th Cir. 2004). The absence limitation was included in a medical

opinion that the ALJ gave only partial weight. Doc. 13-2 at 24. The ALJ instead relied on

the VE’s testimony based on a hypothetical that the ALJ found to be supported by the

evidence. The ALJ did not err in doing so. See Crawford, 363 F.3d 1161.

       Podoll’s second argument is that the ALJ did not adequately explain her rejection

of the limitation of three days of absence per month. Podoll points to the testimony of the

treating physician, Dr. Fuentes, who said that Podoll would likely be absent from work for

three days per month. Doc. 13-16 at 61. Podoll notes that the ALJ pointed to a range of

activities which she could perform, but argues that these findings do not negate an opinion


                                            7
that Podoll would be absent from work for three days per month. Without a clear

explanation for why the ALJ did not include the absence limitation in the RFC, Podoll

claims that this court cannot determine whether the ALJ’s decision was supported by

substantial evidence. For this proposition, she relies on Watkins v. Comm’r of Soc. Sec.,

457 F. App’x 868 (11th Cir. 2012). In Watkins, the ALJ gave great weight to the evaluation

of a physician but failed to incorporate one of the physician’s limitations into the RFC

finding or give a reason for not doing so. Id. at 871. The court explained that although the

“ALJ is not required to specifically refer to every piece of evidence in the record, he is

required to sufficiently explain the weight he has given to obviously probative exhibits.”

Id. (citation omitted).

       The Commissioner argues that the ALJ in this case adequately explained why she

gave the treating physician’s opinion less weight, and also states that Dr. Fuentes did not

tie the opinion regarding absences to Podoll’s migraine headaches. “It is well-established

that the testimony of a treating physician must be given substantial or considerable weight

unless ‘good cause’ is shown to the contrary.” Crawford v. Comm'r of Soc. Sec., 363 F.3d

1155, 1159 (11th Cir. 2004). The ALJ must clearly articulate the reasons for giving less

weight to the opinion of a treating physician, and the failure to do so is reversible error.

Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir.1997). “Good cause” exists when the:

(1) treating physician’s opinion was not bolstered by the evidence; (2) evidence supported

a contrary finding; or (3) the treating physician’s opinion was conclusory or inconsistent

with the doctor's own medical records.” Id. When electing to disregard the opinion of a




                                             8
treating physician, the ALJ must clearly articulate its reasons. Phillips v. Barnhart, 357

F.3d 1232, 1241 (11th Cir. 2004).

       The ALJ did not ignore the absence limitation in Dr. Fuentes’ opinion, but instead

expressly noted in her decision that Dr. Fuentes “opined the claimant would likely be

absent from work three days per month because of her impairments or treatment.” Doc. 13-

2 at 24. The ALJ gave “partial weight to Dr. Fuentes’ assessment at exhibit 16F,” and

explained that she afforded Dr. Fuentes’ opinion partial weight “as far as it comports with

the limitations set forth in the residual functional capacity assessment as cited within the

body of this decision.” Doc. 13-2 at 27. Dr. Fuentes had indicated the claimant had minimal

physical limitations, but then assessed pain symptoms which are inconsistent with other

evidence of record as well as “her own medical progress notes.” Doc. 13-2 at 27. The ALJ

therefore gave “probative value to all physician notes/reports which document

impairments, but not the level of severity that would render her totally disabled.” Doc. 13-

2 at 27. The ALJ also pointed to record evidence that the claimant needs no assistance

with daily living, that she can do a range of activities, that she does yoga and body pump

exercises, and helps her daughter care for her grandchildren. Doc. 13-2 at 27.

       This case is distinct from the Watkins decision offered by Podoll. The Watkins ALJ

afforded great weight to the physician’s opinion, but then without explanation did not adopt

one of the findings. In this case, the ALJ gave the opinion of the treating physician only

partial weight to the extent that it was consistent with physical limitations, but not the level

of severity of pain symptoms. The ALJ thus articulated why she gave Dr. Fuentes’ opinion

only partial weight, finding opinions as to pain symptoms to be inconsistent with medical


                                               9
evidence and the claimant’s daily activities. Because “the ALJ articulated specific reasons

for failing to give [the physician’s] opinion controlling weight,” the ALJ did not err. Moore

v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005).

B.     New Evidence

       Podoll’s second issue before this court arises from her request for review by the

Appeals Council. Podoll points to the new evidence she submitted to the Appeals Council

in the form of opinions from treating physicians Dr. Kemp and Dr. Greene, and complains

that the Appeals Council failed to consider this new evidence or to explain its refusal to do

so.

       The Appeals Council’s responsibilities are set forth in the regulatory scheme. “[I]n

reviewing decisions based on an application for benefits, the Appeals Council will only

consider additional evidence under paragraph (a)(5) of this section if you show good cause

for not informing us about or submitting the evidence as described in § 416.1435.”

20 C.F.R. § 416.1470(b). If a claimant submits “additional evidence that does not relate to

the period on or before the date of the administrative law judge hearing decision” then “the

Appeals Council will send you a notice that explains why it did not accept the additional

evidence and advises you of your right to file a new application.” 20 C.F.R. § 416.1470(c).

The Appeals Council, while not required to make specific findings of fact, must consider

additional evidence that is new, material, and chronologically relevant. Ingram v. Comm’r

of Soc. Sec. Admin., 496 F.3d 1253, 1261 (11th Cir. 2007) (stating that the “Appeals

Council must consider new, material, and chronologically relevant evidence and must

review the case if ‘the administrative law judge’s action, findings, or conclusion is contrary


                                             10
to the weight of the evidence currently of record’”). The Appeals Council does not have

to consider new evidence if it determines that the evidence is not chronologically relevant.

See Hargress v. Social Sec. Comm’r, 883 F.3d 1302, 1310 (11th Cir. 2018).

       In this case, the Appeals Council made the following findings:

       You submitted medical source statement from Roger Kemp MD dated
       January 27, 2017 (4 pages). We find this evidence does not show a
       reasonable probability that it would change the outcome of the decision. We
       did not consider and exhibit this evidence.

       You submitted a medical source statement from Hamp Greene MD dated
       May 19, 2017 (1 page). The Administrative Law Judge decided your case
       through March 24, 2017. This additional evidence does not relate to the
       period at issue. Therefore, it does not affect the decision about whether you
       were disabled beginning on or before March 24, 2017.

Doc. 13-2 at 3. Podoll argues that this decision reflects that the Appeals Council did not

sufficiently evaluate the evidence from Roger Kemp and did not explain why the evidence

from Dr. Greene does not relate to the period at issue.

       The Commissioner responds, correctly, that the Appeals Council is not required to

explain its rationale for denying a request for review. See Mitchell v. Comm’r, Soc. Sec.

Admin., 771 F.3d 780, 784 (11th Cir. 2014). In Hargress v. Social Security Administration,

883 F.3d 1302, 1309 (11th Cir. 2018), the Eleventh Circuit noted that the Appeals Council

found that certain “new records were ‘about a later time’ than the ALJ’s February 24, 2015

hearing decision and ‘[t]herefore’ the new records did ‘not affect the decision about

whether [Hargress was] disabled beginning on or before February 24, 2015.’” The

Eleventh Circuit interpreted this statement to mean that “the Appeals Council declined to

consider these new records because they were not chronologically relevant” and held that



                                            11
“the Appeals Council was not required to give a more detailed explanation or to address

each piece of evidence individually.” Id.

       In this case, with respect to Dr. Greene’s evidence, the Appeals Council noted that

the date was later than the hearing decision, found that it did not relate to the relevant time,

and concluded that it did not affect the decision of whether Podoll was disabled. Doc. 13-

2 at 3. This statement of its reason for not considering the evidence is consistent with the

statement in Hargress endorsed by the Eleventh Circuit as a sufficient explanation for its

decision not to consider the evidence. Id.

       On the other hand, the Appeals Council found that there was no reasonable

probability that he evidence from Dr. Kemp would change the outcome of its decision.

Doc. 13-2 at 3. Evidence is material if “there is a reasonable possibility that the new

evidence would change the administrative outcome.” Hyde v. Bowen, 823 F.2d 456, 459

(11th Cir.1987). The Appeals Council’s statement, therefore, is not a statement that it did

not evaluate the evidence, but a statement that it did not find the evidence material and,

therefore, did not consider it. The court finds this statement to be sufficient. Hargress, 883

F.3d at 1309.

       Although the Appeals Council is not required to give any additional explanation,

this court must review the decision not to consider evidence as a question of law. See Falge

v. Apfel, 150 F.3d 1320, 1324 (11th Cir. 1998). When “the Appeals Council refuses to

consider new evidence submitted to it and denies review,” then “courts will have to look

at the pertinent evidence to determine if the evidence is new and material, the kind of

evidence the [Appeals Council] must consider in making its decision whether to review an


                                              12
ALJ’s decision.” Id.; see also Hargress, 883 F.3d at 1309–10 (analyzing whether new

evidence should have been considered).

       Dr. Greene’s medical opinion is dated May 19, 2017. Doc. 13-2 at 9. Although

Podoll argues that Greene treated her as early as 2013 and therefore the evidence relates to

the relevant period, the document asks for a number of days the patient “is” likely to be

absent, and nothing on the document indicates that the opinion is intended to relate to a

previous time period. Doc. 13-2 at 9. This court cannot conclude, therefore, that the

Appeals Council erred in determining that the evidence was not chronologically relevant.

See Hargress, 883 F.3d at 1309–10 (noting that nothing in the new medical records

indicates a relationship to the period at issue).

       With respect to the Dr. Kemp, the records reflect an opinion that the earliest Podoll

was unable to sustain full-time work is “on or about June 2015.” Doc. 11-1 at 1. The court

agrees with the Commissioner that this evidence on its face, in as much as it posits a

disability date of June 2015, is not consistent with Podoll’s other evidence and her claim

of disability beginning in 2014. Therefore, without more this court cannot conclude that

there is a reasonable possibility that the new evidence would change the administrative

outcome. Cf. Hargress, 883 F.3d at 1310 (stating that certain evidence could not have

changed the administrative result because the opinion contradicted the doctor’s other

records).

       Having determined that the Appeals Council did not err in not considering the

evidence, this court is not required to address whether the denial of benefits was erroneous

when this new evidence is considered. Id.


                                              13
                                   V. CONCLUSION

      Based on the foregoing, the undersigned concludes that the Commissioner’s

decision is supported by substantial evidence and based upon the proper legal standards. It

is therefore ORDERED that the decision of the Commissioner denying benefits is

AFFIRMED. A final judgment will be entered separately.

      DONE this 18th day of October, 2018.




                                            14
